                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL JOHN GADDY,
                                   7                                                       Case No. 16-cv-01319-HSG
                                                       Plaintiff,
                                   8                                                       JUDGMENT
                                                v.
                                   9
                                        M. TOWNSEND, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants’ second motion for summary judgment having been granted, judgment is

                                  14   entered in favor of defendants. The Clerk shall close the file.

                                  15   Dated: 03/29/2019

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
